Order unanimously reversed and matter remitted to Erie County Court for a hearing. Memorandum: Petitioner’s allegations that his plea of guilty was coerced by threats made to him by an Assistant District Attorney and his own counsel are sufficient to raise a triable issue as to the voluntariness of his plea, which should be resolved at a hearing. (People v. Picciotti, 4 N Y 2d 340, 345.) (Appeal from order of Erie County *732Court denying, without a hearing, motion to vacate judgment of conviction for manslaughter, first degree, rendered June 28, 1967.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.